Citation Nr: 9908821	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder and neurodermatitis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

(The issue of entitlement to payment of or reimbursement by 
the Department of Veterans Affairs for medical expenses 
incurred in connection with the veteran's unauthorized 
hospitalization at Wirth Osteopathic Hospital from October 
23, 1991, to October 24, 1991, is the subject of a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959. 
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
neurodermatitis, and which denied the veteran's claim of 
entitlement to a TDIU. 
 
As noted above, the issue of entitlement to payment of or 
reimbursement by the Department of Veterans Affairs for 
medical expenses incurred in connection with the veteran's 
unauthorized hospitalization at Wirth Osteopathic Hospital 
from October 23, 1991, to October 24, 1991, is the subject of 
a separate decision being issued by the Board simultaneously 
with this decision.  The RO has now consolidated the two 
claims folders under the claims number as indicated in the 
caption of this remand decision. 

In July 1995, the Board remanded this case to the RO for 
further evidentiary and procedural development, including to 
schedule him for a VA psychiatric examination.  Following 
these developments, in a February 1997 decision, the RO 
granted the veteran service connection for anxiety disorder 
and an increased evaluation, to 30 percent, for anxiety 
disorder and neurodermatitis, both effective from February 
18, 1992.  In the same decision, the RO affirmed the denial 
of entitlement to a TDIU.  The case was returned to the Board 
and the veteran now continues his appeal.  He contends that 
an award of a TDIU is warranted by the evidence, and that the 
30 percent evaluation assigned for his service-connected 
anxiety disorder and neurodermatitis does not adequately 
reflect the level of impairment caused by these disabilities.



REMAND

In the course of this appeal, the RO determined that anxiety 
disorder was a psychiatric component of the veteran's 
service-connected neurodermatitis.  In a February 1997 
decision, the RO granted the veteran service connection for 
anxiety disorder, effective from February 18, 1992 (the date 
on which the veteran filed his increased rating claim), and 
rated anxiety disorder and neurodermatitis as a single 
disability.  In this rating decision, the RO determined that 
the psychiatric component was the dominant (more disabling) 
aspect of the condition and awarded a 30 percent evaluation, 
predicated on the criteria for rating psychiatric disorders 
contained in 38 C.F.R. Part 4.  

The rating schedule for evaluating psychiatric disorders was 
amended on November 7, 1996, while the case was in appellate 
status.  The file shows that the RO considered the new, 
revised criteria for rating the veteran's service-connected 
anxiety disorder, as contained in 38 C.F.R. § 4.130 (1998), 
but that it did not consider the applicability of the 
provisions of the old ratings schedule, as contained in 
38 C.F.R. § 4.132 (pre-November 7, 1996), nor did it rate the 
anxiety disorder using the version of the regulations which 
are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Therefore, in order to protect the 
veteran's right to appellate due process, the case should be 
remanded to the RO so that it may address the aforementioned 
matters in the first instance (See Bernard v. Brown, 4 Vet. 
App. 384 (1993)), and so that the veteran may receive proper 
notice of the applicable laws and regulations pertinent to 
this issue.

The case should therefore be remanded to the RO for due 
process consideration and procedural development of the issue 
of entitlement to a rating in excess of 30 percent for 
service-connected anxiety disorder and neurodermatitis.  As 
the issue of entitlement to a TDIU is inextricably 
intertwined with the rating of the aforementioned service-
connected disability, it will be held in abeyance pending the 
resolution of this matter.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, the case is REMANDED to the RO for the following 
developments:

1.  Following procurement of the 
appropriate waivers (where necessary), 
all VA and private medical records which 
pertain to the veteran's treatment for 
anxiety disorder and neurodermatitis, 
which are not currently associated with 
the claims folder, should be obtained and 
made a part of the record.

2.  Thereafter, the veteran should be 
afforded a VA compensation examination to 
evaluate his service-connected anxiety 
disorder and neurodermatitis.  All other 
indicated tests that the examining 
physician(s) deem appropriate should be 
performed.  When evaluating the 
psychiatric component of the veteran's 
service-connected disability, the 
examiner(s) should provide a quantified 
score of his level of psychological, 
social, and occupational impairment, 
based on the Global Assessment of 
Functioning (GAF) Scale.  The claims 
folder must be made available to the 
physician(s) for review before the 
examination.  The physician(s) should be 
provided with the old and new rating 
criteria for evaluating psychiatric 
disorders as contained in 38 C.F.R. 
§ 4.132 (pre-revision of November 7, 
1996), and 38 C.F.R. § 4.130 (post-
revision of November 7, 1996), and asked 
to state the examination findings in 
terms consistent with the old and new 
rating criteria.  

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions were completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO should take adjudicatory 
action on the veteran's claims for an 
evaluation in excess of 30 percent for 
his service-connected anxiety disorder 
and neurodermatitis, and for a TDIU.  The 
old ratings criteria, as well as the 
provisions of the new regulations and 
ratings criteria for psychiatric 
disorders, must be considered and the 
version of the regulations which are most 
favorable to the veteran's claims must be 
applied.  See Karnas v. Derwinski, 1 Vet. 
App 308 (1991).  The RO decision must 
include discussion regarding its 
determinations of the extent to which the 
old and new regulations may be favorable 
to the veteran. 

5.  Thereafter, if any benefit sought is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
notifying them of all the pertinent laws 
and regulations used in the adjudication 
of his claims.  The supplemental 
statement of the case should also address 
both the old and the new rating criteria 
for evaluating psychiatric disorders.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


